Citation Nr: 0428230	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  94-44 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
through and through, gunshot wound, left foot, muscle group 
XI, with traumatic arthritis, rated 10 percent prior to 
November 29, 2002.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, through and through, left foot with traumatic 
arthritis, currently rated 20 percent disabling.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of injuries of the chest, neck, and 
spinal cord.

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to May 1945 and from June 13 to 15, 1945.

This appeal is from April 1994 and January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The former rating denied 
a disability rating greater than 10 percent for residuals of 
a gunshot wound of the left foot.  The latter denied an 
application to reopen a previously disallowed claim.  

The Board of Veterans' Appeals (Board) remanded the increased 
rating issue in August 1998.  In a January 2003 rating 
decision, the RO increased in disability rating of the left 
foot to 20 percent effective November 29, 2002.  The veteran 
has not withdrawn his appeal, and is presumed to be seeking 
the maximum benefit for his disability provided by law.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The initial statement 
of the increased rating issue is restated above to reflect 
the procedural posture of the claim.

In June 2003, the Board remanded the case for RO compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

The increased rating issue and the reopened claim for service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In August 1998, the Board of veteran's appeals denied 
service connection for residuals of injuries of the chest, 
neck and spinal cord.

2.  The December 2002 affidavit of two laypersons is new, 
bears directly and substantially on the question whether the 
veteran sustained alleged injuries in service and must be 
considered to decide the claim fairly.


CONCLUSIONS OF LAW


1.  The August 1998 denial of service connection for 
residuals of the chest, neck and spinal cord by the Board of 
Veterans' Appeals is final.  38 U.S.C.A. § 7103, 7104(b) 
(West 2002); 38 C.F.R. § 3.160(d) (2003).

2.  A lay affidavit submitted in December 2002 is new and 
material evidence of entitlement to service connection for 
residuals of injuries of the chest, neck, and spinal cord, 
and the claim must be reopened and reviewed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The VCAA prescribes VA's duty to notify and assist claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).  In this case, the veteran initiated 
the claims now on appeal before enactment of the VCAA.  VA 
afforded the veteran many notices of evidence necessary to 
advance his claims, but they were in the context of due 
process as mandated prior to enactment of the VCAA.  See 
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).

Pursuant to the Board's June 2003 remand, the RO issued 
letters in July, August and September 2003 to notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him/her which information and evidence, 
if any, he must provide VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  The 
letters informed the veteran of each element necessary to 
prove to substantiate his increased rating claim, provided 
the forms necessary to authorize VA to obtain private medical 
records on his behalf, identified the actions taken thus far, 
and requested him to provide evidence in his possession.

Regarding the October 1998 application to reopen the 
previously denied service connection claim, the July 2003 RO 
letter misinformed the veteran of the standard of proof for 
evidence to qualify and new and material.  The letter defined 
new and material evidence as in an amendment to the 
definition inapplicable to claims to reopen previously denied 
claims before August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  The affirmative result in that 
matter renders the error harmless.  It will be cured through 
the REMAND of the issue.  No further consideration of VA 
compliance with the VCAA is necessary at this time regarding 
this issue.

II.  Reopening Previously Denied Claim for Service Connection

The Board's August 1998 decision denied service connection 
for residuals of injuries of the chest, neck, and spinal cord 
for lack of new and material evidence to reopen the claim, 
which the Board had denied in 1956 and again in 1972.  The 
August 1998 decision is final.  38 U.S.C.A. § 7103, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  The 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2002).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since August 1998 is of 
concern for the purpose of reopening the claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require that 
evidence submitted since August 1998 "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The veteran alleges and has maintained since his initial 
claim of August 1954 that while sitting in a tree serving as 
a scout on February 15, 1945, he fell from the tree after 
being shot in the left ankle by Japanese, sustaining "bumps 
and falls" resulting in injuries of the chest, neck and 
spinal cord.  The veteran submitted lay affidavits in 
October, November, and December 1954 of alleged witnesses.  
There is no official record of the veteran's alleged 
injuries.  In August 1955, the RO cited lack of official 
records and the negative results of a July 1955 VA 
examination as the reasons for denying the claim.  The Board 
of Veterans' Appeals affirmed the denial in July 1956.

The veteran has submitted lay statements in October 1972, 
which in November 1972, the Board found repetitive and not 
constituting a new factual basis to allow the claim.  In 
January 1995, the veteran submitted a joint affidavit by two 
comrades in arms; alleged eye witnesses of the event on which 
the veteran bases his claim.  The Board found the lay 
statements cumulative and therefore not new and material.

Since the August 1998 Board decision, the veteran has 
submitted a joint affidavit by two alleged comrades in arms 
who reported that they were present at and witnessed the 
veteran get shot in combat and suffer "bumps and falls" 
resulting in the claimed injuries.  The statement was 
substantially the same as others filed in conjunction with 
the earlier denied claims.  The affiants had not made any of 
the earlier lay statements.

The statements are presumed true for the purpose of 
determining if they are new and material.  They are new, 
because no earlier affidavits from these affiants are of 
record.  Because they are by different persons than any prior 
statement, they are corroborative as distinguished from not 
cumulative.

The December 2002 affidavit is not cumulative evidence within 
the widely accepted legal definition of cumulative, which VA 
endorsed when it promulgated 38 C.F.R. § 3.156(a).  
Cumulative evidence is "additional evidence of the same 
character as existing evidence and that supports a fact 
established by the existing evidence (esp[ecially] that which 
does not need further support)."  Black's Law Dictionary (7th 
ed. West 1999).  VA did explicitly articulate its intent to 
apply this meaning of cumulative in the regulation.  In 
promulgating 38 C.F.R. § 3.156(a), VA rejected one 
commenter's suggestion that "which is neither cumulative nor 
redundant" be deleted because both apparently meant 
"repetitious."  VA stated, "Within the regulation 
"cumulative" refers to additional evidence which supports a 
point already established by evidence of the same type."  55 
Fed. Reg. 52,274 (Dec. 21, 1990).

The United States Court of Veterans Appeals (now Court of 
Appeals for Veterans Claims) (Court) has also distinguished 
corroborative from cumulative evidence.  Forrest v. Brown, 4 
Vet. App. 276, 278-79 (1993) (lay statement providing 
essentially same information provided by claimant's statement 
in previously denied claim was corroborative, not cumulative, 
evidence because it came from another source, and it was 
therefore new).

The December 2002 affidavit is not redundant.  In 
promulgating the definition of new and material evidence, VA 
stated, " 'redundant' is a broader term [than cumulative] 
which may refer to additional evidence supporting a point 
already established by evidence of a different type, or to 
evidence which is superfluous, extraneous, or irrelevant to 
the central matter under consideration.  55 Fed. Reg. 52,274 
(Dec. 21, 1990).

The December 2002 affidavit addresses an indispensable 
element of the veteran's claim for service connection.  It 
bears directly and substantially on the material question 
whether he sustained the injuries to which he attributes the 
claimed disabilities.

The veteran has submitted new and material evidence as 
defined.  38 C.F.R. § 3.156(a) (2003).  The claim must be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The Board cannot determine the merits of the veteran's claim 
without prejudice resulting from incomplete development of 
the evidence.  The claim must be remanded for that purpose.


ORDER

Whereas the veteran has submitted new and material evidence 
of entitlement to service connection for residuals of 
injuries of his chest, neck, and spinal cord, the claim is 
reopened, and the appeal is granted to that extent.


REMAND

The rule of evidence regarding injuries sustained in combat 
was not yet enacted when VA denied the veteran's claim for 
service connection for residuals of injuries of the chest, 
neck, and spinal cord in August 1955.  See 38 U.S.C.A. 
§ 1154(b) (West 2002) (Historical and Statutory Notes).  This 
statute must be considered on readjudication of the claim.

The evidence presumed credible to determine whether it is new 
and material enjoys no such presumption in deciding the 
merits of the claim.  The RO must consider the credibility of 
that evidence on further adjudication.

Complete medical evaluation including longitudinal review of 
the available medical records is necessary to determine 
whether there is a nexus between any current condition of the 
chest, neck, or spinal cord and the veteran's military 
service.

The medical evidence in the claim for increased rating for 
residuals of a gunshot wound of the left ankle is very 
confusing.  Private and VA medical reports and x-ray reports 
from October 1995 to November 2002 are inconsistent.  Some 
report residuals of muscle injury; the most recent VA 
examination reports there are none.  Some reports indicate 
degenerative changes of the toes and ankles, others only of 
the toes.  One VA x-ray study, April 1996, found minimal 
degenerative arthritis of the toes and no traumatic 
residuals.  The October 1997 VA examination report diagnosed 
traumatic arthritis of the left foot without identifying the 
joints involved, as did the x-ray study done for that 
examination.  The February 1999 VA x-ray report shows 
degenerative changes of the foot, but not which joints.  The 
November 2002 VA examination diagnosed degenerative joint 
disease of the toes.  The November 2002 VA x-ray study shows 
a normal left ankle joint.  The February 1999 VA examination 
diagnosed post-traumatic arthritis of the "left 
ankle/foot."

The initial grant of service connection is for a through-and-
through gunshot wound.  At two VA examinations, the veteran 
reported a grazing, not a penetrating wound.  The inclusion 
of arthritis in the service-connected disability did not 
appear in any rating action until January 2003.  The Board 
remand of August 1998 restated the veteran's disability to 
include arthritis, but without any adjudicative action.  The 
January 2003 rating decision included arthritis of the left 
ankle and degenerative joint disease of the toes, apparently 
affording an increased rating based on limitation of motion 
rather than impairment of the muscle.  Inclusion of the toes 
implicates the question whether the toes should be separate 
rated.

Additionally, the grant of an increase in the rating during 
the pendency of the claim implicates the questions of whether 
and when to stage the rating of the left ankle disability and 
whether any element of the disability may be separately 
rated.  These matters must be considered on readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, afford the 
veteran 3.159(b) notice consistent with 
the reopened claim for service connection 
for residuals of injuries of the chest, 
neck, and spinal cord.

2.  Attempt to obtain clinical records of 
the Second Army Field Hospital, Zamboanga 
City, March 2 to April 30, 1945, as noted 
in the veteran's September 1954 claim for 
service connection.  Associate any 
information obtained with the claims 
file.  

3.  Schedule the veteran for a 
comprehensive VA examination of the left 
foot, muscles and joints, to include 
complete x-ray studies of the ankle and 
the entire foot distally.  Provide the 
examiner with the claims file for a 
longitudinal review of the medical 
records pertaining to the veteran's left 
foot.  The examination is to distinguish 
the condition of the muscles of the foot 
from the condition of the joints to 
enable distinctions to be made between 
muscle and joint disability.  The 
examiner must distinguish pathology 
related to the gunshot wound of the left 
ankle from pathology not related to the 
gunshot wound.  The x-ray reports must 
identify the specific bones and other 
structures with degenerative changes or 
any other pathology.  The examiner must 
provide an opinion which pathologies of 
the left ankle and foot are less than, 
equal to, or greater than 50 percent 
likely associated with the gunshot wound 
of the left ankle.

4.  Schedule the veteran for VA 
examinations to diagnose any current 
pathology of the chest, neck, and spinal 
cord.  Provide the examiner with the 
claims file for longitudinal review of 
the veteran's medical records.  The 
examination report should include a 
clinical history taken from the veteran.  
The examiner is to provide an opinion 
whether it is less than, equal to, or 
greater than 50 percent likely that any 
current pathology of the chest, neck, or 
spinal cord resulted from injuries 
sustained in service.

5.  Readjudicate the claims for an 
increased rating for residuals of a 
gunshot wound of the left ankle and the 
claim for service connection for 
residuals of injuries of the chest, neck, 
and spinal cord.

?	Regarding the residuals of left 
ankle gunshot wound: Consider which, 
if any, included pathologies of the 
left foot other than the ankle can 
be rated separately from a rating 
for muscle injury; whether any 
rating should be increased from a 
date later than the December 1993 
date of claim, and the date of such 
an increase.

?	Regarding the claim for service 
connection for residuals of injuries 
of the chest, neck, and spinal cord: 
Consider application of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) to 
the veteran's claim.

If any aspect of the claim remains 
denied, provide the appellant and his 
representative, if any, an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



